Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00851-CV
____________
 
KENNETH RAMSEY, Appellant
 
V.
 
REBECCA RAMSEY, Appellee
 

 
On Appeal from the
310th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-44443
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 22, 2006.  On August 1, 2007, the
parties filed an agreed motion to dismiss the appeal because the parties
entered into an Amended Final Decree of Divorce, disposing of all issues in
controversy in this appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM




 
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.